Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, on line 3, the phrase ‘being output from a light source’ is unclear.   What is ‘being output’ from a light source?  It appears that applicant is trying to claim that the light source applies light to the patient before light is emitted from the patient.

Claim Rejections - 35 USC § 102
Claim(s) 1,2,4,5,7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)2) as being anticipated by Newberry (2018/0214088).


{Claim 1] A bio-signal analysis method of a bio-signal analysis apparatus
for analyzing a bio-signal based on output light emitted from an object after
being output from a light source, the bio-signal analysis method comprising:
a step of providing a classification unit machine-trained based on training
data in which measurement values for each wavelength of the output light
and concentration for each of a plurality of chromophore materials match
each other; (see at least figure 19 which shows a processing device which controls operations, and ¶227,228 which teach an input vector is processed by a neural network and generates health data including chromophore concentrations, see at least ¶228,230,232,238)
a step of inputting the measurement values of the output light emitted from
the object measured by the bio-signal analysis apparatus into the
classification unit; (see at least figures 20,21)
a step of outputting chromophore concentration output from the classification
unit with respect to the input,(see at least figures 20,21 and at least ¶214-254)
wherein the light source includes a plurality of light emitting elements for
emitting output light having different wavelengths. (see at least ¶209)

{Claim 2] The bio-signal analysis method of claim 1, wherein
the light source includes at least one of a laser diode (LD), a light emitting
diode (LED), and a vertical cavity surface emitting laser (VCSEL). (see at least ¶209)

{Claim 4] A bio-signal analysis apparatus, comprising:
a plurality of light emitting elements that emit output light having different
wavelengths to an object; (see at least ¶209,220 which teaches a plurality of LEDs producing one or more wavelengths)
at least one photodetector that detects the output light emitted from the
object; (see at least ¶210)
a control unit that is connected to the light emitting element and the
photodetector to control operations of the light emitting element and the
photodetector and calculates chromophore concentration based on a
measurement value of an optical signal received through the photodetector, (see at least figure 19 which shows a processing device which controls operations, and ¶227,228 which teach an input vector is processed by a neural network and generates health data including chromophore concentrations, see at least ¶228,230,232,238)
wherein the control unit (1912)  includes a classification unit machine-trained based
on training data in which measurement values for each wavelength of the
output light and concentration for each of a plurality of chromophore materials
match each other, (see at least figure 21 and at least  ¶237-242)
and inputs the measurement values of the output light
emitted from the object measured by the photodetector to the classification
unit to calculate the chromophore concentration. (see at least ¶figure 20,21 and ¶214-254)

{Claim 5] The bio-signal analysis apparatus of claim 4, wherein
the light source includes at least one of a laser diode (LD), a light emitting
diode (LED), and a vertical cavity surface emitting laser (VCSEL). (see at least ¶209)


{Claim 7] The bio-signal analysis apparatus of claim 4, wherein the control unit sequentially drives each light emitting element such that the plurality of light emitting elements each emit the output light. (see at least ¶214)





Claim Rejections - 35 USC § 103
Claim(s) 3,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newberry (2018/0214088) and Han et al (2019/0133471)

{Claim 3] The bio-signal analysis method of claim 1, wherein
the training data includes measurement values of optical signals classified for
each of a plurality of wavelength bands matching concentration of water,
concentration of lipid, concentration of oxy-hemoglobin, and concentration of 
deoxy-hemoglobin corresponding to the chromophore material. (Newbery teaches oxy and deoxy hemoglobin, see at least ¶123.  However, Newberry is silent as to water an lipids.  However, Olson teaches detecting chromophores for lipids and water, see at least ¶74.  To use water and lipids as training data would have been obvious since they are well known biological indicators that reveal a patient’s health status, and would yield no unpredictable results)

{Claim 6] The bio-signal analysis apparatus of claim 4, wherein
the training data includes measurement values of optical signals classified for
each of a plurality of wavelength bands matching concentration of water,
concentration of lipid, concentration of oxy-hemoglobin, and concentration of deoxy-hemoglobin corresponding to the chromophore material. (Newbery teaches oxy and deoxy hemoglobin, see at least ¶123.  However, Newberry is silent as to water an lipids.  However, Olson teaches detecting chromophores for lipids and water, see at least ¶74.  To use water and lipids as training data would have been obvious since they are well known biological indicators that reveal a patient’s health status, and would yield no unpredictable results)




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792